DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is a final Office action responsive to the reply filed on 02/02/2022.

Claims 1, 2, 7, 17-19, 21, 22, 25-27 and 30 have been amended. 
Claims 3-5, 11-16, 20, 23, 24, 28, 29, 31, 33, 35 and 36 have been canceled. 
Claims 37-39 were added. 
Claims 1, 2, 6-10, 17-19, 21, 22, 25-27, 30, 32, 34 and 37-39 are pending.

Claim Objections

Claims 18 and 30 are objected to because of the following informalities:
Claim 18, line 6, “or second portions” should be - - or the second portions - -.
Claim 30, line 14, “being the same as” should be - - being same as - -.
Claim 30, line 17, “pitch interval” should be - - pitch intervals - -.
Claim 30,  line 18, “no warp thread” should be - - no of the warp thread - -.
Appropriate correction is required.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 17, 18, 25, 30 and 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JPS51135709, cited by applicant.
claim 17, ‘709 discloses, wherein each of the first to third portions is a pair of weft-thread-portions adjacently arranged in the lengthwise direction, the pair of weft-thread-portions being included in the at least one weft thread (see annotated Fig. 2).  
Regarding claim 18, ‘709 discloses, wherein windows are formed between the third portions adjacently arranged in the lengthwise direction, each of the windows transversely elongated corresponding to an interspace between the first tape region and the second tape region (see annotated Fig. 2), and 
wherein a width of the window in the lengthwise direction is in accordance with a space required for at least one of the warp threads to pass through between the first portions or second portions of the weft thread which are adjacently arranged in the lengthwise direction (see annotated Fig. 2).  
Regarding claim 25, ‘709 discloses, wherein the second tape region has a 1/1 structure (see annotated Fig. 2). 
Regarding claim 30, ‘709 discloses a fastener stringer comprising: 
a fastener tape having first and second side-edge portions extending along a lengthwise direction (see annotated Fig. 1); and 
a fastener element arranged onto the fastener tape, the fastener tape configured by a plurality of warp threads and at least one weft thread, each warp thread extending in the lengthwise direction, the weft thread extending in a crosswise direction that is orthogonal to the lengthwise direction, and each warp thread extending to repeat crossing over the weft thread at a tape top surface side and crossing over the weft thread at a tape bottom surface side (see annotated Figs. 1 and 2), the fastener tape comprising: 
a first tape region in which first portions of the weft thread are arranged at a first pitch interval, the first portion being a portion crossed by the warp threads (see annotated Figs. 1 and 2); 
a second tape region in which second portions of the weft thread are arranged at second pitch interval, the second portion being crossed by the warp threads and the second pitch interval being the same as the first pitch interval (see annotated Figs. 1 and 2); and 

wherein the first tape region is positioned closer to the first side-edge portion than the second side-edge portion, the second tape region is positioned closer to the second side-edge portion than the first side-edge portion, the third tape region is positioned closer to the second side-edge portion than the first side-edge portion, and the fastener element is arranged onto the first tape region and onto the first side-edge portion (see annotated Figs. 1 and 2).  
Regarding claim 32, ‘709 discloses a slide fastener comprising: 
a pair of fastener stringers (see annotated Fig. 1); and 
a slider for opening the pair of fastener stringers (see annotated Fig. 1).  

Allowable Subject Matter

Claims 19, 21, 22, 26, 27 and 34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


    PNG
    media_image1.png
    669
    865
    media_image1.png
    Greyscale


REASONS FOR ALLOWANCE

Claims 1, 2, 6-10 and 37-39 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record fails to anticipate or render obvious the presently claimed subject matter, when viewed as a whole, requiring the structural combination, or claimed combination of elements defining the invention(s), requiring a second tape region positioned between the first tape region and the second side-edge portion, and the fastener tape is folded such that the flap is interposed between the first tape region and the second tape region.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments

Applicant’s arguments, see pages 10-12, filed 02/02/2022, with respect to claim 1 have been fully considered and are persuasive.  The rejection of claim 1 has been withdrawn. 
Applicant’s arguments, see pages 12-14, with respect to the rejection(s) of claim(s) 16-20, 25, 30 and 32 under 35 USC § 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of JPS51135709.

Examiner’s Comment

In view of applicant’s amendments to the claims submitted in the reply filed on 02/02/2022, the drawing objections indicated in the prior Office action have been withdrawn.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS A MERCADO whose telephone number is (571)270-5388. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LOUIS A. MERCADO/
Examiner
Art Unit 3677



/Robert Sandy/Primary Examiner, Art Unit 3677